Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
SAMUEL HILL,                                                 )                     No. 08-06-00120-CR
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                        383rd District Court
)
THE STATE OF TEXAS,                                   )                   of El Paso County, Texas
)
                                    Appellee.                          )                       (TC# 20000D00593)

MEMORANDUM OPINION

            Samuel Hill attempts to appeal his conviction of aggravated assault (Counts I, II, III, IV, and
V).  Finding that Appellant has not timely filed his notice of appeal or a motion for extension of
time, we dismiss the appeal.
            The record before us reflects that sentence was imposed in open court on June 2, 2005. 
Appellant did not file a motion for new trial.  He filed notice of appeal approximately eleven months
later, on May 8, 2006.  By letter dated May 10, 2006, we notified in Appellant in writing of our
intent to dismiss this appeal for want of jurisdiction.
            A timely notice of appeal is necessary to invoke this Court’s jurisdiction.  Olivo v. State, 918
S.W.2d 519, 522 (Tex.Crim.App. 1996).  Appellant’s notice of appeal was due to be filed on July
2, 2005, thirty days after the day sentence was imposed in open court.  See Tex.R.App.P. 26.2(a)(1). 
Pursuant to Rule 26.3, a court of appeals may grant an extension of time to file notice of appeal if
the notice is filed within fifteen days after the last day allowed and, within the same period, a motion
is filed in the court of appeals reasonably explaining the need for the extension of time. 
Tex.R.App.P. 26.3; Olivo, 918 S.W.2d at 522.  Because Appellant did not file his notice of appeal
until May 8, 2006, and he failed to file a motion for extension of time, he failed to perfect this
appeal.  Accordingly, we dismiss the appeal for want of jurisdiction.

August 31, 2006                                                          
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)